Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 1 of 9
Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 2 of 9
Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 3 of 9
Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 4 of 9
Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 5 of 9
Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 6 of 9
Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 7 of 9
                          Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 8 of 9




Exhibit A



                             First-Class Mail: Service Score vs. Number of Extra Trips
                                         Service Score          Number of Extra Trips



100%                                                                                    35,000




                                                                                                 Number of Extra Trips
 90%                                                                                    30,000
 80%
Service Score




 70%                                                                                    25,000
 60%                                                                                    20,000
 50%
 40%                                                                                    15,000
 30%                                                                                    10,000
 20%
 10%                                                                                    5,000
  0%                                                                                    -



                                                  Week



Exhibit B


                             First-Class Mail: Service Score vs. Number of Late Trips
                                         Service Score          Number of Late Trips
                          100%                                                              80,000                       Number of Late Trips
                           90%                                                              70,000
                           80%
          Service Score




                           70%                                                              60,000
                           60%                                                              50,000
                           50%                                                              40,000
                           40%                                                              30,000
                           30%                                                              20,000
                           20%
                           10%                                                              10,000
                            0%                                                              -




                                                         Week
                 Case 2:20-cv-04096-GAM Document 123-1 Filed 06/09/21 Page 9 of 9




Exhibit C


                    Marketing Mail: Service Score vs. Number of Extra Trips
                                Service Score          Number of Extra Trips
                 100%                                                          35,000




                                                                                        Number of Extra Trips
                  90%                                                          30,000
                  80%
 Service Score




                  70%                                                          25,000
                  60%                                                          20,000
                  50%
                  40%                                                          15,000
                  30%                                                          10,000
                  20%
                  10%                                                          5,000
                   0%                                                          -




                                                Week




Exhibit D

                    Marketing Mail: Service Score vs. Number of Late Trips
                                Service Score          Number of Late Trips
                 100%                                                          80,000
                  90%                                                          70,000   Number of Late Trips
                  80%
 Service Score




                  70%                                                          60,000
                  60%                                                          50,000
                  50%                                                          40,000
                  40%                                                          30,000
                  30%                                                          20,000
                  20%
                  10%                                                          10,000
                   0%                                                          -




                                                Week
